Case 2:17-cv-00093-EK-RER Document 63 Filed 09/05/20 Page 1 of 4 PageID #: 638




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK


JENNIFER HASEMANN and DEBBIE
HOTH, individually and on behalf of all others
similarly situated,                              Civil Action No. 1:15-cv-02995-EK-
                                                 RER
                             Plaintiffs,

               v.

 GERBER PRODUCTS CO.,

                             Defendant.




JEREMY GREENE and CETARIA
WILKERSON, individually and on behalf of
all others similarly situated,                   Civil Action No. 1:16-cv-1153-EK-RER

                             Plaintiffs,

               v.

 GERBER PRODUCTS CO.,

                             Defendant.




WENDY MANEMEIT, individually and on
behalf of all others similarly situated,
                                                 Civil Action No. 2:17-cv-00093-EK-
                             Plaintiffs,         RER

               v.

 GERBER PRODUCTS CO.,

                             Defendant.




Error! Unknown document property name.
Case 2:17-cv-00093-EK-RER Document 63 Filed 09/05/20 Page 2 of 4 PageID #: 639



      STIPULATION REGARDING SUSPENSION OF CURRENT DEADLINES IN
            AMENDED CONSOLIDATED CASE SCHEDULING ORDER

               WHEREAS Plaintiffs and Gerber Products Company (d/b/a Nestlé Nutrition,

Nestlé Infant Nutrition, or Nestlé Nutrition North America) (collectively the “Parties”) have met-

and-conferred regarding the continuing circumstances relating to the Coronavirus/COVID-19

Pandemic and its effect on the schedule related to these actions and agree that the current

situation calls for a continued suspension of the current deadlines in the Amended Consolidated

Case Scheduling Order dated November 1, 2019 (Dkt. 153) (the “Scheduling Order”);

               WHEREAS the Scheduling Order provides that depositions of the five

affirmative experts who have submitted affirmative expert reports were to have occurred on or

before April 17, 2020;

               WHEREAS there have been ten prior extensions of various case deadlines in this

matter, which this Court has granted in orders dated July 2, 2020; April 29, 2020; November 1,

2019; April 16, 2019; December 11, 2018; October 9, 2018; March 26, 2018; February 8, 2017;

October 11, 2016; and June 29, 2016;

               WHEREAS on July 2, 2020, the Parties requested and the Court entered an Order

suspending all dates in the Scheduling Order through August 31, 2020, and requiring the parties

to meet and confer and thereafter provide the Court with a Status Report September 9, 2020,

regarding what next steps they believed were warranted with respect to an Amended

Consolidated Scheduling Order, or whether they believed a continued stay of dates was still

warranted if the current situation holds;

               WHEREAS the Parties have met-and-conferred regarding the continued

circumstances relating to the Coronavirus/COVID-19 Pandemic and its effect on the schedule

related to these actions and agree that the current situation calls for a continued suspension of the


                                                 2
Case 2:17-cv-00093-EK-RER Document 63 Filed 09/05/20 Page 3 of 4 PageID #: 640




current deadlines in the Scheduling Order;

               WHEREAS the following deadlines, which remained in place during the

previous stay have been affected by the previous stay:

                       a. April 17, 2020: depositions of affirmative expert witnesses;

                       b. May 6, 2020: submission of rebuttal expert witness reports;

                       c. June 10, 2020: depositions of rebuttal expert witnesses;

                       d. June 17, 2020: close of expert discovery; and

                       e. June 24, 2020: service of pre-motion letters regarding proposed
                          dispositive motions.

               IT IS HEREBY STIPULATED AND AGREED between and among the

Parties, by and through their undersigned counsel, as follows:

               1.      All dates in the Scheduling Order should continue to be suspended

through January 8, 2021. Following that date, the Parties will meet-and-confer and thereafter

provide the Court with a report by January 18, 2021, regarding what next steps they believe are

warranted to move forward with an amended Scheduling Order, or whether they believe a

continued stay of dates are still warranted if the current situation holds.

Dated: New York, New York
       September 4, 2020


On Behalf of Plaintiffs:                              On Behalf of Defendant:

TAUS CEBULASH & LANDAU LLP                            KELLEY DRYE & WARREN LLP

By: /s/ Miles Greaves                                 By:     /s/ Jaclyn M. Metzinger
    Miles Greaves                                           Jaclyn M. Metzinger
    80 Maiden Lane                                          101 Park Avenue
    New York, New York 10038                                New York, New York 10178
    (212) 931-0704                                          (212) 808-7800
    Attorneys for Plaintiffs                                Attorneys for Defendant



                                                  3
Case 2:17-cv-00093-EK-RER Document 63 Filed 09/05/20 Page 4 of 4 PageID #: 641




SO ORDERED: _________________________
              Hon. Eric R. Komitee, U.S.D.J.




                                           4
